Citation Nr: 9908867	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-28 131	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for spondyloarthropathy 
type of arthritis, including psoriatic arthritis or Reiter's 
syndrome.

2.  Entitlement to service connection for bilateral stress 
fractures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and B.J.C.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the veteran perfected an appeal as to 
the issue of entitlement to service connection for psoriatic 
arthritis or Reiter's syndrome by VA Form 1-9 received in 
June 1996, and that personal hearing testimony in August 1996 
is sufficient to perfect an appeal as to the issue of 
entitlement to service connection for bilateral stress 
fractures.  Therefore, the Board finds the issues listed on 
the title page of this decision are properly developed for 
appellate review.

In March 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that spondyloarthropathy 
type of arthritis, including psoriatic arthritis or Reiter's 
syndrome was incurred during active service.

3.  Medical evidence does not show that the veteran has 
chronic residuals of bilateral stress fractures that are 
related to his period of service.



CONCLUSIONS OF LAW

1.  Spondyloarthropathy type of arthritis, including 
psoriatic arthritis or Reiter's syndrome, was incurred during 
active service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The claim of service connection for bilateral stress 
fractures is not well grounded.  38 U.S.C.A. § 5107 (West 
1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that x-ray examination in 
February 1976 was negative for healing stress fracture.  In 
April 1976 the veteran complained of bilateral heel pain and 
swollen shin splints and right second finger.  A subsequent 
April 1976 clinical report noted the veteran complained his 
knees were giving out and complained of bilateral knee pain 
of 5 years duration.  In June 1977 the veteran complained of 
pain and swelling to the right wrist.  The diagnosis was 
possible navicular fracture.  A September 1978 separation 
examination revealed no genitourinary systems abnormalities, 
but noted right wrist pain.  The veteran denied venereal 
disease and arthritis in a September 1978 report of medical 
history.

Private medical opinion from Dr. L.R.N. dated in July 1989, 
noted the veteran had been his patient for over 10 years, and 
that in April 1987 the veteran quit college because of severe 
arthritis which was later diagnosed as Reiter's syndrome.  

During VA examination in April 1995, the veteran reported a 
history of swelling in the left great toe which gradually 
spread to other joints.  He stated that Reiter's syndrome was 
first diagnosed in 1986, and that an alternative diagnosis of 
psoriatic arthritis had been recently provided.  He also 
reported that he had experienced a clear urethral discharge 
from 1976 to 1978 while he was in Germany.  The diagnosis was 
psoriatic arthritis versus Reiter's syndrome.  

An August 1996 private medical opinion from Dr. K.R.W. noted 
that the veteran reported an episode of unexplained 
urethritis and several episodes of joint pain and swelling 
during service.  It was noted that these symptoms may have 
aggravated the veteran's "spondyloarthopathy," and that 
these symptoms may indicate that his arthritis was manifest 
during service.  

An August 1996 private medical opinion from Dr. L.R.N. noted 
that in July 1979 the veteran was treated for gonorrhea 
during active service, and commented that it was certainly 
conceivable that his subsequent arthropathy and Reiter's 
syndrome and urethritis symptoms in 1979 were connected.

Additional VA and private medical records include diagnoses 
of psoriatic arthritis and Reiter's syndrome.  No opinions as 
to etiology were provided.

In statements and personal hearing testimony provided in 
support of the claims for service connection, the veteran 
described symptoms he experienced during active service.  He 
also stated that his doctors had indicated that his Reiter's 
syndrome or psoriatic arthritis could have been onset during 
his period of active service.

In December 1998 the Board requested a VA medical opinion 
from a specialist in rheumatology.

VA medical opinion dated in January 1999, based upon a 
comprehensive review of the record, found ample evidence for 
current and ongoing "spondyloarthropathy" of Reiter's 
syndrome or psoriatic arthritis type which began during 
active service.  The examiner noted that the veteran's 
bilateral heel pain during active service were later proved 
to be not due to stress fractures, but due to plantar 
fasciitis and Achilles tendonitis.  The examiner subsequently 
related plantar fasciitis and Achilles tendonitis symptoms to 
the onset of disease, either psoriatic arthritis or 
incomplete Reiter's syndrome.

Analysis

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
held in order for a claim to be well grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

Pyramiding disability ratings, the evaluation of the same 
disability or manifestations under various diagnoses, is to 
be avoided.  38 C.F.R. § 4.14 (1998).  However, the Court has 
held that disabilities may be rated separately without 
violating the prohibition against pyramiding when the 
disorders do not constitute the same disability or 
manifestations.  See Evans v. Brown, 9 Vet. App. 273, 281 
(1996).

Spondyloarthropathy type of arthritis, including Psoriatic 
Arthritis or Reiter's Syndrome

In this case, the medical evidence demonstrates that 
spondyloarthropathy type of arthritis, including psoriatic 
arthritis or Reiter's syndrome was incurred during the 
veteran's period of active service.  Although the veteran was 
not diagnosed with either malady during active duty, it has 
been determined the heel pain, shin splints, and suspected 
stress fractures were manifestations of the 
spondyloarthropathy type of arthritis.  It was the January 
1999 VA rheumatologist's opinion that ample evidence existed 
to support a claim of inservice incurrence for this 
disability.

Based upon the evidence of record, the Board finds that 
competent medical evidence has been submitted and that the 
evidence supports the veteran's claim.  Therefore, the Board 
concludes that service connection is warranted for 
spondyloarthropathy type of arthritis, including psoriatic 
arthritis or Reiter's syndrome.  

Bilateral Stress Fractures

As to the issue of entitlement to service connection for 
bilateral stress fractures, the Board notes the veteran's 
service medical records are negative for a confirmed 
diagnosis of stress fracture.  Although the January 1999 VA 
medical opinion noted the veteran's bilateral heel pain 
during active service was due to plantar fasciitis and 
Achilles tendonitis, the examiner related those disorders to 
the possible onset of either psoriatic arthritis or 
incomplete Reiter's syndrome.  

Moreover, there is no showing of chronic residuals of stress 
fractures at present or their residuals.  All pertinent 
symptomatology has been related to the now service-connected 
spondyloarthropathy type of arthritis, including psoriatic 
arthritis or Reiter's syndrome.  In the absence of present 
disability that can be related to service, there is no 
plausible basis for the claim and it is not well grounded.  
See 38 U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for spondyloarthropathy 
type of arthritis, including psoriatic arthritis or Reiter's 
syndrome is granted.

The claim of entitlement to service connection for bilateral 
stress fractures is not well grounded and is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


